 



EXHIBIT 10.17

FIFTH REPLACEMENT REVOLVING
PROMISSORY NOTE

      $2,000,000   Rockville, Maryland     As of May 31, 2001

     FOR VALUE RECEIVED, BIORELIANCE CORPORATION, a corporation organized and in
good standing under the laws of the State of Delaware, successor in interest to
Microbiological Associates, Inc. (the “Company”), BIORELIANCE TESTING AND
DEVELOPMENT, INC., formerly known as MA BioServices, Inc., a corporation
organized and in good standing under the laws of the State of Delaware (“MA
BioServices”), BIORELIANCE MANUFACTURING, INC., formerly known as Magenta
Corporation, a corporation organized and in good standing under the laws of the
State of Delaware (“Magenta”) and MAGENTA VIRAL PRODUCTION, INC., a corporation
organized and in good standing under the laws of the State of Delaware (“Magenta
Viral”; together with the Company, MA BioServices and Magenta, each a “Borrower”
and collectively, the “Borrowers”), jointly and severally, promise to pay to the
order of BANK OF AMERICA, N.A., successor to NATIONSBANK, N.A., each a national
banking association, its successors and assigns (the “Lender”), the principal
sum of TWO MILLION DOLLARS ($2,000,000) (the “Principal Sum”), or so much
thereof as has been or may be advanced or readvanced to or for the account of
the Borrowers pursuant to the terms and conditions of the Loan Agreement (as
hereinafter defined), together with interest thereon at the rate or rates
hereinafter provided, in accordance with the following:

     1.     Interest. Commencing as of the date hereof and continuing until
repayment in full of all sums due hereunder, the unpaid Principal Sum shall bear
interest at the LIBOR Rate (as hereinafter defined), plus the applicable LIBOR
Rate Additional Percentage (the “LIBOR Rate Option”).

 



--------------------------------------------------------------------------------



 



     (a)  For purposes hereof, the “LIBOR Rate Additional Percentage” shall mean
the percentages applicable to this Note in accordance with the following:



          (i) If the ratio of Funded Debt divided by EBITDA is equal to or
greater than 2.75 to 1.0, the LIBOR Rate Additional Percentage shall be two
percent (2.00%);             (ii) If the ratio of Funded Debt divided by EBITDA
is less than 2.75 to 1.0, but equal to or greater than 2.0 to 1.0, the LIBOR
Rate Additional Percentage shall be one and three quarters percent (1.75%);    
        (iii) If the ratio of Funded Debt divided by EBITDA is less than 2.0 to
1.0, but equal to or greater than 1.25 to 1.0 the LIBOR Rate Additional
Percentage shall be one and one quarter percent (1.25%); and             (iv) If
the ratio of Funded Debt divided by EBITDA is less than 1.25 to 1.0, the LIBOR
Rate Additional Percentage shall be .85/100 percent (0.85%)

     (b)  The initial LIBOR Rate Additional Percentage shall be one and one
quarter percent (1.25%). Thereafter, the applicable LIBOR Rate Additional
Percentage for all Advances shall be calculated and adjusted quarterly, based on
the quarterly financial statements of the Borrowers required to be submitted to
the Lender pursuant to Section 5.1(c) of the Loan Agreement, commencing with the
statements for the quarter ending December 31, 2000. Such quarterly changes
shall be effective commencing five (5) Banking Days after submission by the
Borrowers of the required financial statements; it being understood, however,
that, subject to the provisions of the immediately following sentence, in the
event the quarterly financial statements are not submitted when due, the LIBOR
Rate Additional Percentage shall be two percent

2



--------------------------------------------------------------------------------



 



(2.00%), until such financial statements are submitted as required, at which
time, the LIBOR Rate Additional Percentage (for the balance of the quarterly
period) shall be determined as set forth above. If such financial statements are
not submitted when due, but are received within thirty (30) days of when due,
the Lender will return to the Borrower any additional interest collected in
excess of the amount that should have otherwise been due hereunder based on the
financial statements. For purposes of this Note, “Funded Debt” and “EBITDA”
shall each be determined based on the consolidated quarterly financial
statements of the Borrowers and shall have the meanings set forth in the Loan
Agreement.

     (c)  For purposes hereof, the “LIBOR Rate” shall mean a fluctuating rate of
interest equal to the one month rate of interest (rounded upwards, if necessary
to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor
page) as the one month London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) on the second preceding business day as
adjusted from time to time in Lender’s sole discretion for then applicable
reserve requirements, deposit insurance assessment rates and other regulatory
costs. If for any reason such rate is not available, the term “LIBOR Rate” shall
mean the fluctuating rate of interest equal to the one month rate of interest
(rounded upwards, if necessary to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the one month London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) on the second preceding
business day, as adjusted from time to time in Lender’s sole discretion for then
applicable reserve requirements, deposit insurance assessment rates and other
regulatory costs; provided, however, if more than one rate is specified on
Reuters Screen LIBO page, the applicable rate shall be the arithmetic mean of
all such rates. “Telerate Page 3750” means the

3



--------------------------------------------------------------------------------



 



British Bankers Association Libor Rates (determined as of 11:00 a.m. London
time) that are published by Dow Jones Telerate, Inc.

     (d)  The Borrowers shall pay to the Lender, as additional interest, the
following sums, at the time and in the manner hereinafter set forth:

               (A)  if, due to either: (i) the introduction of or any change
(including, without limitation, any change by way of imposition or increase of
reserve requirements) in or in the interpretation of any law or regulation or
(ii) the compliance by the Lender with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to the Lender of agreeing to make or
making, funding or maintaining advances of all or a portion of the Principal
Sum, then the Borrowers shall from time to time, upon demand by the Lender, pay
to the Lender additional amounts to indemnify the Lender against any such
increased costs. A certificate as to the amount of such increased costs
submitted to the Borrowers by the Lender shall in the absence of manifest error
be conclusive. It shall be deemed, for purposes of computing any increased costs
pursuant to this Section, that (i) the making and maintaining of advances of the
Principal Sum which accrue interest based on the LIBOR Rate have been made by
the Lender from its office in London, England and (ii) the funding of each
Advance of the Principal Sum by the Lender which accrues interest based on the
LIBOR Rate has been made through the London Interbank Market. Such additional
cost shall be payable hereunder at the time and in the manner that interest is
payable hereunder for such costs incurred since the last interest payment;

               (B)  the Borrowers shall also pay to the Lender at the time and
in the manner that interest is payable hereunder for each advance, the cost
since the last interest

4



--------------------------------------------------------------------------------



 



payment date, as determined in good faith by the Lender, of complying, in
connection with such advance during such interest period, with any reserve,
special deposit or similar requirement (including but not limited to reserve
requirements under Federal Reserve Regulation D) imposed or deemed applicable
against any assets held by or deposits or accounts in or with or credit extended
by the Lender, or the office of the Lender in London, England, by any United
States governmental authority charged with the administration of such
requirements. Each notification as to the amount of such cost, delivered to the
Borrowers by the Lender shall, in the absence of manifest error, be conclusive
as to the amount of such cost. It shall be deemed for purposes of computing cost
pursuant to the above provision that the making and maintaining of each advance
which accrues interest based on the LIBOR Rate has been made by the Lender
through its office in London, England.

     (e)  In respect to any interest rate election hereunder and any
transactions contemplated hereby, the Borrowers authorize the Lender to accept,
rely upon, act upon and comply with, any verbal or written instructions,
requests, confirmations and orders of Capers W. McDonald, President and CEO, or
John Coker, CFO, or their successors in office, on behalf of the Borrowers. The
Borrowers acknowledge and agree that the transmission between the Borrowers and
the Lender of any such instructions, requests, confirmations and orders involves
the possibility of errors, omissions, mistakes and discrepancies and agrees to
adopt such internal measures and operational procedures to protect its
interests. By reason thereof, the Borrowers hereby assume all risk of loss and
responsibility for, releases and discharges the Lender from any and all
responsibility or liability for, and agrees to indemnify, reimburse on demand
and hold the Lender harmless from, any and all claims, actions, damages, losses,
liability and expenses by

5



--------------------------------------------------------------------------------



 



reason of, arising out of or in any way connected with or related to, (i) the
Lender’s acceptance, reliance and actions upon, compliance with or observation
of any such instructions, requests, confirmations or orders, and (ii) any such
errors, omissions, mistakes and discrepancies, except those caused by the
Lender’s gross negligence or willful misconduct.

          (f)  All interest payable under the terms of this Note shall be
calculated on the basis of a 360-day year and the actual number of days elapsed.

     2.     Payments and Maturity. The unpaid Principal Sum, together with
interest thereon at the rate or rates provided above, shall be payable as
follows:

          (a)  Interest only on the unpaid Principal Sum shall be due and
payable monthly, commencing June 30, 2001 and on the last day of each month
thereafter to maturity; and

          (b)  Unless sooner paid, the unpaid Principal Sum, together with
interest accrued and unpaid thereon, shall be due and payable in full on May 31,
2003.

     The fact that the balance hereunder may be reduced to zero from time to
time pursuant to the Loan Agreement will not affect the continuing validity of
this Note or the Loan Agreement, and the balance may be increased to the
Principal Sum after any such reduction to zero.

     3.     Default Interest. Upon the occurrence of an Event of Default (as
hereinafter defined), the unpaid Principal Sum shall bear interest thereafter at
a rate five percent (5.0%) per annum in excess of the LIBOR Rate until such
Event of Default is cured.

     4.     Late Charges. If the Borrowers shall fail to make any payment under
the terms of this Note within fifteen (15) days after the date such payment is
due, the Borrowers shall pay to the Lender on demand a late charge equal to
three percent (3%) of such payment.

6



--------------------------------------------------------------------------------



 



     5.     Application and Place of Payments. All payments, made on account of
this Note shall be applied first to the payment of any late charge then due
hereunder, second to the payment of accrued and unpaid interest then due
hereunder, and the remainder, if any, shall be applied to the unpaid Principal
Sum. All payments on account of this Note shall be paid in lawful money of the
United States of America in immediately available funds during regular business
hours of the Lender at its principal office in Rockville, Maryland or at such
other times and places as the Lender may at any time and from time to time
designate in writing to the Borrowers.

     6.     Loan Agreement and Other Loan Documents. This Note is the “Restated
Line of Credit Replacement Note” described in that certain Third Amendment to
Amended and Restated Replacement Loan Agreement of even date herewith by and
among the Borrowers and the Lender, which amends that certain Amended and
Restated Replacement Loan Agreement dated October 31, 1997 by and among the
Borrower and the Lender (the Amended and Restated Replacement Loan Agreement, as
thereafter amended from time to time, is hereinafter called the “Loan
Agreement”). This Note amends and restates in its entirety that certain Fourth
Replacement Revolving Promissory Note dated as of December ______, 1999 in the
maximum principal amount of Two Million Dollars ($2,000,000) from the Borrowers
in favor of the Lender (as amended from time to time, the “Replacement Note”).
It is expressly agreed that the indebtedness evidenced by the Replacement Note
has not been extinguished or discharged hereby. The Borrowers agree that the
execution of this Agreement is not intended to and shall not cause or result in
a novation with respect to the Replacement Note. The indebtedness evidenced by
this Note is included within the meaning of the term “Obligations” as defined in

7



--------------------------------------------------------------------------------



 



the Loan Agreement. The term “Loan Documents” as used in this Note shall mean
collectively this Note, the Loan Agreement and any other instrument, agreement,
or document previously, simultaneously, or hereafter executed and delivered by
the Borrowers and/or any other person, singularly or jointly with any other
person, evidencing, securing, guaranteeing, or in connection with the Principal
Sum, this Note and/or the Loan Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings given to such terms in the Loan
Agreement.

     7.     Events of Default. The occurrence of any one or more of the
following events shall constitute an event of default (individually, an “Event
of Default” and collectively, the “Events of Default”) under the terms of this
Note:

          (a)  The failure of the Borrowers to pay to the Lender when due any
and all amounts payable by the Borrowers to the Lender and such failure remains
uncured for five (5) days after written notice thereof; or

          (b)  The occurrence of an event of default (as defined therein) under
the terms and conditions of any of the other Loan Documents.

     8.     Remedies. Upon the occurrence of an Event of Default, at the option
of the Lender, all amounts payable by the Borrowers to the Lender under the
terms of this Note shall immediately become due and payable by the Borrowers to
the Lender without notice to the Borrowers or any other person, and the Lender
shall have all of the rights, powers, and remedies available under the terms of
this Note, any of the other Loan Documents and all applicable laws. The
Borrowers and all endorsers, guarantors, and other parties who may now or in the
future be primarily or secondarily liable for the payment of the indebtedness
evidenced by this Note hereby severally waive presentment, protest and demand,
notice of protest, notice of demand and

8



--------------------------------------------------------------------------------



 



of dishonor and non-payment of this Note and expressly agree that this Note or
any payment hereunder may be extended from time to time without in any way
affecting the liability of the Borrowers, guarantors and endorsers.

     Until such time as the Lender is not committed to extend further credit to
the Borrowers and all Obligations of the Borrowers to the Lender have been
indefeasibly paid in full in cash, and subject to and not in limitation of the
provisions set forth in the next following paragraph below, no Borrower shall
have any right of subrogation (whether contractual, arising under the Bankruptcy
Code or otherwise), reimbursement or contribution from any Borrower or any
guarantor, nor any right of recourse to its security for any of the debts and
obligations of any Borrower which are the subject of this Note. Except as
otherwise expressly permitted by the Loan Agreement, any and all present and
future debts and obligations of any Borrower to any other Borrower are hereby
subordinated to the full payment and performance of all present and future debts
and obligations to the Lender under this Note and the Loan Agreement and the
Loan Documents, provided, however, notwithstanding anything set forth in this
Note to the contrary, prior to the occurrence of a payment Default, the
Borrowers shall be permitted to make payments on account of any of such present
and future debts and obligations from time to time in accordance with the terms
thereof.

     Each Borrower further agrees that, if any payment made by any Borrower or
any other person is applied to this Note and is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any property hereafter
securing this Note is required to be returned by the Lender to any Borrower, its
estate, trustee, receiver or any other party, including, without limitation,
such

9



--------------------------------------------------------------------------------



 



Borrower, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, such
Borrower’s liability hereunder (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
any such lien, security interest or other collateral hereafter securing such
Borrower’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender, this Note (and such lien, security interest
or other collateral) shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of such Borrower in respect of the amount of
such payment (or any lien, security interest or other collateral securing such
obligation).

     The JOINT AND SEVERAL obligations of each Borrower under this Note shall be
absolute, irrevocable and unconditional and shall remain in full force and
effect until the outstanding principal of and interest on this Note and all
other Obligations or amounts due hereunder and under the Loan Agreement and the
Loan Documents shall have been indefeasibly paid in full in cash in accordance
with the terms thereof and this Note shall have been canceled.

     9.     Expenses. The Borrowers, jointly and severally, promise to pay to
the Lender on demand by the Lender all reasonable costs and expenses incurred by
the Lender in connection with the collection and enforcement of this Note,
including, without limitation, reasonable attorneys’ fees and expenses and all
court costs.

     10.     Notices. Any notice, request, or demand to or upon the Borrowers or
the Lender shall be deemed to have been properly given or made when delivered in
accordance with Section 9.1 of the Loan Agreement.

10



--------------------------------------------------------------------------------



 



     11.     Miscellaneous. Each right, power, and remedy of the Lender as
provided for in this Note or any of the other Loan Documents, or now or
hereafter existing under any applicable law or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Note or any of the other Loan Documents or now or hereafter
existing under any applicable law, and the exercise or beginning of the exercise
by the Lender of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by the Lender of any or all such
other rights, powers, or remedies. No failure or delay by the Lender to insist
upon the strict performance of any term, condition, covenant, or agreement of
this Note or any of the other Loan Documents, or to exercise any right, power,
or remedy consequent upon a breach thereof, shall constitute a waiver of any
such term, condition, covenant, or agreement or of any such breach, or preclude
the Lender from exercising any such right, power, or remedy at a later time or
times. By accepting payment after the due date of any amount payable under the
terms of this Note, the Lender shall not be deemed to waive the right either to
require prompt payment when due of all other amounts payable under the terms of
this Note or to declare an Event of Default for the failure to effect such
prompt payment of any such other amount. No course of dealing or conduct shall
be effective to amend, modify, waive, release, or change any provisions of this
Note.

     12.     Partial Invalidity. In the event any provision of this Note (or any
part of any provision) is held by a court of competent jurisdiction to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision (or remaining part of
the affected provision) of this Note; but this Note shall be construed as if
such

11



--------------------------------------------------------------------------------



 



invalid, illegal, or unenforceable provision (or part thereof) had not been
contained in this Note, but only to the extent it is invalid, illegal, or
unenforceable.

     13.     Captions. The captions herein set forth are for convenience only
and shall not be deemed to define, limit, or describe the scope or intent of
this Note.

     14.     Applicable Law. Each of the Borrowers acknowledges and agrees that
this Note shall be governed by the laws of the State of Maryland, even though
for the convenience and at the request of the Borrowers, this Note may be
executed elsewhere.

     15.     ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES
HERETO INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF THIS NOTE, THE LOAN
DOCUMENTS OR ANY RELATED INSTRUMENTS, AGREEMENTS OR DOCUMENTS, INCLUDING ANY
CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL BE DETERMINED BY BINDING
ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (OR IF NOT
APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF PRACTICE AND PROCEDURE FOR
ARBITRATION OF COMMERCIAL DISPUTES OF ENDISPUTE, INC., D/B/A J.A.M.S./ENDISPUTE
(“J.A.M.S.”) AND THE “SPECIAL RULES” SET FORTH BELOW. IN THE EVENT OF AN
INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON ANY ARBITRATION
AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY TO THIS NOTE,
AGREEMENT OR DOCUMENT MAY BRING ANY ACTION, INCLUDING A SUMMARY OR EXPEDITED
PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR CLAIM TO WHICH THIS

12



--------------------------------------------------------------------------------



 



NOTE, AGREEMENT OR DOCUMENT RELATES IN ANY COURT HAVING JURISDICTION OVER SUCH
ACTION.

     (A)  SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN MONTGOMERY
COUNTY, MARYLAND AND ADMINISTERED BY J.A.M.S. WHO WILL APPOINT AN ARBITRATOR. IF
J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM ADMINISTERING THE ARBITRATION, THEN
THE AMERICAN ARBITRATION ASSOCIATION WILL SERVE. ALL ARBITRATION HEARINGS WILL
BE COMMENCED WITHIN NINETY (90) DAYS OF THE DEMAND FOR ARBITRATION; FURTHER, THE
ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE PERMITTED TO EXTEND THE
COMMENCING OF SUCH HEARING FOR AN ADDITIONAL SIXTY (60) DAYS.

     (B)  RESERVATION OF RIGHTS. NOTHING IN THIS NOTE, AGREEMENT OR DOCUMENT
SHALL BE DEEMED TO: (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE
STATUTES OF LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS NOTE,
AGREEMENT OR DOCUMENT; OR (II) BE A WAIVER BY THE LENDER OF THE PROTECTION
AFFORDED TO IT BY 12 U.S.C. §91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR
(III) LIMIT THE RIGHT OF THE LENDER: (A) TO EXERCISE SELF HELP REMEDIES ( BUT
NOT INCLUDING SETOFF), OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH
AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT
OF A RECEIVER. THE LENDER MAY

13



--------------------------------------------------------------------------------



 



EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH PROPERTY, OR OBTAIN SUCH
PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR AFTER THE PENDENCY OF ANY
ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS NOTE, AGREEMENT OR DOCUMENT.
NEITHER THE EXERCISE OF SELF HELP REMEDIES NOR THE INSTITUTION OR MAINTENANCE OF
ANY ACTION FOR FORECLOSURE OR FOR PROVISIONAL OR ANCILLARY REMEDIES SHALL
CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE CLAIMANT IN SUCH
ACTION, TO ARBITRATE THE MERITS OF THE CONTROVERSY OR CLAIM OCCASIONING RESORT
TO SUCH REMEDIES.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed
under seal by their duly authorized officers as of the date first written above.

      WITNESS/ATTEST:   BIORELIANCE CORPORATION   /s/ Evdoxia E. Kopsidas   By:
/s/ John L. Coker, (SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Name: John L. Coker     Title: Secretary & Treasurer 

WITNESS/ATTEST:   BIORELIANCE TESTING AND       DEVELOPMENT, INC. /s/ Evdoxia E.
Kopsidas   By: /s/ John L. Coker, (SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Name: John L. Coker     Title: Secretary & Treasurer 

WITNESS/ATTEST:   BIORELIANCE MANUFACTURING, INC.   /s/ Evdoxia E. Kopsidas  
By: /s/ John L. Coker, (SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Name: John L. Coker     Title: Secretary & Treasurer 

WITNESS/ATTEST:   MAGENTA VIRAL PRODUCTION, INC.   /s/ Evdoxia E. Kopsidas   By:
/s/ John L. Coker, (SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Name: John L. Coker     Title: Secretary & Treasurer 



15